Citation Nr: 1535208	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-43 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to service connection for a head/neck injury.

3.  Entitlement to service connection for a shoulder injury.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition (variously diagnosed), to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the U.S. Army from November 1968 to November 1971, to include service in the Republic of Vietnam from July 1969 to June 1970.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which adjudicated the claims as brokered work.  Said Rating Decision also granted service connection for hearing loss and tinnitus and assigned 10 percent ratings for each.  Finally, the September 2008 Rating Decision also denied the Veteran's claim for service connection for post-traumatic stress disorder (PTSD).  However, service connection was granted for that claim by a June 2012 Rating Decision.  

A videoconference hearing was held before the undersigned in June 2015.  A transcript of said hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals that a remand of the claims on appeal is warranted.  The September 2008 Rating Decision references "Dr. Castillo's treatment reports from February 2002 to January 2008."  However, review of the Veteran's electronic record (including both the "Virtual VA" and VBMS files) reveals that the only records from Robert G. Castillo, M.D., are dated from October 2006 to January 2008.  

Additionally, the September 2008 Rating Decision states "Post-service treatment reports show treatment for COPD, colon polyps and back pain assessed as narrowing and spurring of C5-6 of the cervical spine" and "private treatment reports related your COPD to history of smoking" as well as "private treatment reports show treatment for rash in the right forearm assessed as cicatrix."  

Given that the aforementioned medical evidence does not appear in the Veteran's electronic record, viewed in conjunction with the discrepancy between the September 2008 Rating Decision (which states that Dr. Castillo's records begin in February 2002) and the electronic record (wherein Dr. Castillo's records commence in October 2006), remand is warranted in order to obtain the pre-October 2006 records from Dr. Castillo.  

While the September 2008 Rating Decision referenced Fresno Vet Center treatment reports from December 2007 to January 2008, the cited date range is present in the Veteran's electronic record.  Also, the Vet Center records concern psychiatric treatment only.  

On remand, the pre-October 2006 records from Dr. Castillo must be associated with the Veteran's electronic claims file in order to facilitate a complete review of the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ must obtain updated VA treatment records and associate them with the electronic claims file.  

2. The AOJ must obtain and associate with the electronic claims file private treatment records from Robert G. Castillo, M.D., Peachwood Medical Group Inc., Clovis, California, dated from February 2002 to October 2006.  If the records are unavailable or cannot be obtained, inform the appellant and his representative and give an opportunity to submit such information.  The appeal should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

